DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a rechargeable battery
Group II, claims 8-13, drawn to a rechargeable battery.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of (common subject matter between the groups):
A rechargeable battery comprising: 
a battery assembly having a first electrode and a second electrode;  
5a case receiving the battery assembly; 
a first lead tab electrically connected to the first electrode; 
a resistor element electrically connected to the first lead tab,

wherein this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the documents cited in the ISR and/or the Chinse first office action (including US 2015/0004440 which fully anticipates the subject matter detailed above and is cited in the IDS filed 4/16/2019).  

5.	Alternatively, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature given Group I requires that “one of the first lead tab and the second lead tab is electrically connected to the resistor element and includes a first portion having a first width and a second portion connected to the first portion and having a second width that is wider that the first width” which is not required of Group II.  Group II requires the first lead tab to have a first sub-lead portion and a second sub-lead portion, a resitor element having a first connection portion and second connection portion connected to the first sub-lead portion and the second sub-lead portion, respectively, and an auxiliary heating portion connecting between the first sub-lead portion and the first connection portion or between the second sub-lead portion and the second connection portion which are all not required of Group I.  Accordingly, the groups do not share the same technical features and lack of unity is not present for this additional reason.

6.	Lastly, the groups of invention are not drawn to one of the five categories listed above required for unity of invention to be present and thus unity of invention is also not present for this reason.

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.	During a telephone conversation with Jung-Young E. Jeon on 7/21/2022 a provisional election was made without traverse to prosecute the invention of Group 2, claims 8-13.   Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
9.	The abstract of the disclosure is objected to because it not drawn to the elected invention (elected Group 2 features).  A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Correction is required.  See MPEP § 608.01(b).

 Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361).
Regarding claim 8, Hong teaches a secondary/rechargeable battery comprising: 
an electrode assembly 10 (“battery assembly”) having a positive/first electrode 11 and a negative/second electrode 12 (P44-45; Figs. 1-3); 
a pouch 20 (“a case”) receiving the electrode assembly 10 (“battery assembly”) (P44, 50-53; Figs. 1-2); 
a first lead tab (14, 16) electrically connected to the first electrode 11 and having a 5first sub-lead portion 14 and a second sub-lead portion 16 (P46-49, 59-76; Figs. 1-6); 
a second lead tab 15 connected to the second electrode 12 (P46-49; Figs. 1-3); 
a temperature protection device 30 having a positive temperature coefficient (PTC) that increases at a preset temperature (“a resistor element”) (P57) having a first connection portion 31 and a second connection portion 32 connected to the first sub-lead portion 14 and the second sub-lead portion 16, respectively (P61-75); and  
10an auxiliary heating portion connecting between the first sub-lead portion 14 and the first connection portion 31 or between the second sub-lead portion 16 and the second connection portion 32 that can be any of the following individually or in combination:
thermally conductive member 442 (Fig. 7; P81);
the weld occurring between the second connection part 32 and second sub-lead portion 16 (P63);
first extension part 141 of first sub-lead portion 14 (P58, 61);
the weld occurring between the first extension 141 and connection member 31 (P62);
transmission part 33 (P67, 75; Fig. 5);
the weld occurring between the bottom surface of the transmission part 33 and first sub-lead portion 14 (P64);
second extension part 542 (P83-87; Fig. 8);
the weld occurring between second extension part 542 and the transmission part 33 (P87).
With respect to the above entities reading on the claimed auxiliary heating portion, Wu provides evidence that it is known that when battery cells are discharged or recharged, welding spots where connections occur among entities result in high contact resistance which increases temperature of said welding locations/spots as well as the entities connected thereto (P8).  In other words, a welded portion through which current flows intrinsically functions as an auxiliary heating portion given contact resistance increases at this juncture, thus causing an increase in temperature of the welded portion as well as those entities connected thereto (P8).  
Note that all embodiments of Hong are relied upon as is the entire disclosure of Hong, wherein the designation of “first” or “second” may be reversed and is arbitrary with respect to the first sub-lead tab portion and the second sub-lead tab portion and corresponding connection portions.
Regarding claim 13, Hong teaches 10wherein the claimed case is a pouch 20 (P44, 50-53; Figs. 1-2).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) as applied to at least claim 8 above.
Regarding claim 9, Hong teaches wherein the auxiliary heating portion includes a plurality of welds with the interpretation of the auxiliary heating portion in this instance being at least two of the following welds:
the weld occurring between the second connection part 32 and second sub-lead portion 16 (P63);
the weld occurring between the first extension 141 and connection member 31 (P62);
the weld occurring between the bottom surface of the transmission part 33 and first sub-lead portion 14;
the weld occurring between second extension part 542 and the transmission part 33 (P87).
Hong fails to explicitly teach the welding portions are spot welds as claimed; however, the feature is considered “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, Exemplary Rationale E).  
At the effective filing date of the invention, there is a design need in terms of what type of weld to utilize to achieve the described welded portions taught by Hong; there are a finite number of predictable potential solutions [e.g, spot welds, line/seam welds, surface/plate/flash welds, and/or upset welds] as would be immediately recognized and known to one having ordinary skill in the art, wherein one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention based on the “obvious to try” rationale to select as the specific type of weld utilized for welding portions taught by Hong that of spot welds given the 
"a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 (MPEP 2143; Exemplary Rationale E).
Regarding claim 10, Hong teaches wherein 20the second sub-lead portion 16 has a first portion (the protruding portion at the top placed in a box below) having a first width (W1) and a second portion (elongated portion) having a wider width (W2) than the first width (W1) (annotated below; Fig. 4B), and the first portion is connected to the auxiliary heating portion (those enumerated in claim 9; the connection being at least an electrical connection and/or direct physical connection given there is a weld between second connection part 32/the first portion).  Fig. 4B is annotated below for clarity of the Examiner’s position, although it is noted that many other interpretations exist given the claimed widths are not defined relative to any other component, wherein the first and second sub-lead portions may be reversed such that this could pertain to lead portion 14:

    PNG
    media_image1.png
    407
    434
    media_image1.png
    Greyscale

Regarding claim 11, Hong fails to explicitly teach the specific method by which the welding portions are achieved (i.e., “…formed by friction welding or resistive welding”); however, the language is entirely a product-by-process limitation, the court holding:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  As such, Hong’s welded portions appear to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the welded portions of Hong.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 12, Hong teaches 5wherein “the resistor element” includes a positive temperature coefficient element (P57) of which resistance increases “greatly” at a predetermined temperature (P57).  Hong does not explicitly teach that resistance increases infinitely at the predetermined temperature; however, the court has held that, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also:
A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine an appropriate resistance value (infinite claimed) at the predetermine temperature such that the PTC device of Hong is operable for its intended function to provide sufficient resistance to shut off the current flowing through the device.

14.	Claims 9-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) as applied to at least claim 8 above, and further in view of either of the following references individually:
	Baek et al. (US 2011/0281141) (“Rejection A”); OR
	Kim et al. (US 2007/0072014) (“Rejection B”).
Regarding claim 9, Hong teaches wherein the auxiliary heating portion includes a plurality of welds with the interpretation of the auxiliary heating portion in this instance being at least two of the following welds:
the weld occurring between the second connection part 32 and second sub-lead portion 16 (P63);
the weld occurring between the first extension 141 and connection member 31 (P62);
the weld occurring between the bottom surface of the transmission part 33 and first sub-lead portion 14;
the weld occurring between second extension part 542 and the transmission part 33 (P87).
Hong fails to explicitly teach the welding portions are spot welds as claimed. 
Rejection A:
	In the same field of endeavor, Baek teaches analogous art of a PTC protecting device 120 connected to a battery lead 120a that is achieved by spot welding “which is a type of a resistance welding technique” (P34).  Accordingly, it is a known technique to utilize a spot weld, a resistance welding technique, for a welded portion between a PTC device and a battery lead of a rechargeable battery as taught by Baek (P34).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective fling date of the invention to select spot welds as the specific type of weld for the welded portions of Hong, including those occurring between the battery leads and the PTC device (via connection members 31, 32), given Baek teaches it is a known type of weld for such connections (34), and further teaches that such a weld is a resistive weld (P34).
Rejection B:
In the same field of endeavor, Kim teaches analogous art of a PTC device 430 connected to both anode and cathode leads (440, 442) of a battery that is accomplished by spot welding (P57).  Accordingly, it is a known technique to utilize a spot weld for welded portions between a PTC device and the battery leads of a rechargeable battery as taught by Kim (P57).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective fling date of the invention to select spot welds as the specific type of weld for the welded portions of Hong, including those occurring between the battery leads and the PTC device (via connection members 31, 32), given Kim teaches it is a known type of weld for such connections (P57).
Regarding claim 10, Hong teaches wherein 20the second sub-lead portion 16 has a first portion (the protruding portion at the top placed in a box below) having a first width (W1) and a second portion (elongated portion) having a wider width (W2) than the first width (W1) (annotated below; Fig. 4B), and the first portion is connected to the auxiliary heating portion (those enumerated in claim 9; the connection being at least an electrical connection and/or direct physical connection given there is a weld between 32/first portion).  Fig. 4B is annotated below for clarity of the Examiner’s position, although it is noted that many other interpretations exist given the claimed widths are not defined relative to any other component, wherein the first and second sub-lead portions may be reversed such that this could pertain to lead portion 14:

    PNG
    media_image1.png
    407
    434
    media_image1.png
    Greyscale

Regarding claim 11, Hong as modified by either of Baek (Rejection A) or Kim (Rejection B) teaches the use of spot welds (see rejection of claim 9).  
Hong as modified by Baek explicitly teaches the spot welds are achieved by a resistance welding technique (P34) (Rejection A).   
Hong as modified by Kim (Rejection B) fails to explicitly teach the specific method by which the spot welding portions are achieved; however, the language is entirely a product-by-process limitation, the court holding:
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  As such, Hong/Kim’s spot welded portions appear to meet the structure set forth.  Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the spot welded portions of Hong/Kim.  Regarding product-by-process limitation, see MPEP § 2113.

15.	Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0064519) as evidenced by Wu (US 2010/0255361) as applied to at least claim 8 above, and further in view of Kim et al. (US 2015/0287965).
Regarding claim 12, Hong teaches 5wherein “the resistor element” includes a positive temperature coefficient element (P57) of which resistance increases “greatly” at a predetermined temperature (P57).  Hong does not explicitly teach that resistance increases infinitely at the predetermined temperature; however, such PTC devices are known in the state of the prior art for use with batteries as taught by Kim (P70).  Kim teaches that a PTC element 35 having an electrical resistance that increase infinitely to cut off current is a known construct (P70).  The courts have held (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific PTC protection device of Hong that of one having electrical resistance that increases infinitely high to cut off current given Kim teaches such PTC devices are known and utilized in in the field of batteries for the same purpose, the selection of a known device based on its suitability for its intended use supporting a prima facie obviousness determination based on the case law cited above, as well as one in which the resistance is the highest possible to cut off current.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hong et al. (US 2013/0089762) and Hwang (US 2015/0004440) are each applicable under 35 U.S.C. 102(a)(1) as being anticipatory against the subject matter of at least claim 8. 	

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729